Citation Nr: 0609888	
Decision Date: 04/05/06    Archive Date: 04/13/06

DOCKET NO.  04-26 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee 
condition.

2.  Entitlement to service connection for a left knee 
condition.

3.  Entitlement to service connection for a low back 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1981 to 
March 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision by the Waco, 
Texas Regional Office (RO) of the Department of Veterans 
Affairs (VA), which, in pertinent part, denied the veteran 
service connection for low back pain, degenerative joint 
disease of the left knee, and degenerative joint disease of 
the right knee.

The veteran testified before the undersigned Acting Veterans 
Law Judge via video conference technology in January 2006.  A 
transcript of the hearing is of record.

During the veteran's January 2006 Board hearing, the 
veteran's representative raised the issue of whether new and 
material evidence had been received to reopen the claim of 
service connection for lupus.  This issue has not been 
adjudicated by the RO and is referred to the RO for 
adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that there has been a significant change in 
the law with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits and applies to this remand.

The veteran has presented two alternate theories to link her 
current knee and low back conditions to her active duties.  
She has alleged that these conditions are either related to 
lupus that initially manifested itself during active duty, or 
that these current conditions resulted from in-service 
injuries.  As set forth in the INTRODUCTION above, the issue 
of whether new and material evidence has been submitted to 
reopen a claim for service connection for lupus has been 
referred to the RO for adjudication.  Since this issue is 
inextricably intertwined with the issue currently certified 
to the Board, it should be resolved before the Board decides 
the current appeal.  See Harris v. Derwinski, 1 Vet. App. 180 
(1991).

With respect to allegation that her current knee and low back 
conditions are related to in-service injuries, review of the 
veteran's service medical records reveals that she complained 
of right low back pain in August 1981.  The diagnosis was 
pain, spinal muscle sprain.  Further, in June 1981, the 
veteran complained of pain in the knees.  In January 1987, 
the veteran complained of pain in the right knee for two 
weeks with swelling.  It was noted that she walked with a 
slight limp.  The diagnosis was mild chondromalacia of the 
right knee.  She was placed on a physical profile of no 
running.  In March 1987, she was diagnosed with bilateral 
patellofemoral joint syndrome and her physical profile was 
renewed.  She received physical therapy for her knees and 
continued to receive treatment for her knees until November 
1987 according to the service medical records.  The veteran 
is noted to have current chronic low back pain and knee pain.  
Therefore, the Board finds that a VA examination is necessary 
to determine whether the veteran has a current chronic 
disability of the low back and the bilateral knees that is 
related to her service.

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate her claim for service connection, but she was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  As these questions are involved in 
the present appeal, this case must be remanded for proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
that informs the veteran that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded, and also includes an 
explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 
and 02-1506 (U.S. Vet. App. Mar. 3, 2006).

2.  After undertaking any necessary 
evidentiary development, the RO should 
adjudicate the issue of whether new and 
material evidence has been submitted to 
reopen a previously disallowed claim of 
entitlement to service connection for 
lupus.  The veteran should also be 
informed of her appellate rights with 
respect to this decision.

3.  The RO should then schedule the veteran 
for a VA examination by an orthopedist to 
determine the nature and etiology of the 
claimed low back disorder and bilateral 
knee disorders.  All indicated tests and 
studies are to be performed, and all 
potential diagnoses should be either 
confirmed or rejected.  Prior to the 
examination, the claims folder must be made 
available to the physician for review of 
the case.  A notation to the effect that 
this record review took place should be 
included in the report of the examiner.  
Based upon the examination results and the 
review of the claims folder, the physician 
should provide an opinion as to whether it 
is at least as likely as not that the 
veteran's current low back disorder, left 
knee disorder, and right knee disorder are 
related to her service.  The rationale for 
all opinions expressed must be clearly set 
forth by the physician in the examination 
report.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on her 
claim.

5.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed in 
full.  If any development is incomplete, 
appropriate corrective action is to be 
implemented.

6.  Then, the RO should readjudicate the 
issue on appeal based on a de novo review of 
all pertinent evidence.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue 
a Supplemental Statement of the Case and 
afford the veteran and her representative 
the requisite opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


